Title: To Thomas Jefferson from James Sullivan, 8 February 1808
From: Sullivan, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Boston February the 8th 1808
                  
                  It is with the highest satisfaction that I perform my official duty, in tendering to you the respectful approbation of the legislature of the Commonwealth of Massachusetts upon your administration as President of the United States. To one whose veiws are evidently turned from all selfish, personal advantages, and fixed intirely on the interest of his country, the most respectable testimony of his wisdom, and ability, is grateful to him, only as it serves to strengthen the government he administers, and to unite his friends by a spontaneous flowing of esteem, and respect, from the hearts of his fellow citizens. On the last election of President you had all the votes of the electors of this state. This was the voice of the people because they gave their suffrages for men whom they expected would vote for you.
                  Was this nation to be favoured with your name as a candidate in the next election, the same unanimity would prevail. You may depend upon it, that your administration meets the cordial approbation, of all in this state who understand it and who are in favour of an elective republican government. 
                  I have the honour to be with high respect your very humble Servant
                  
                     James Sullivan 
                     
                  
                Enclosure
                                                
                            Whereas the pacific and impartial policy pursued by the Government of the United States in relation to the belligerent nations of Europe appears at the present period, to have no effect in exciting a fair and honest reciprocity in their conduct; and from the present aspect of our foreign relations it being altogether uncertain how long the blessings of Peace will continue to us: And as under circumstances of National exigency, an expression of approbating sentiment towards to National Government, on the part of the Individual States, becomes not only proper and expedient, but an important duty: Therefore
                     Be it Resolved, That the Legislature of Massachusetts views with the highest approbation, the wise, dignified and energetic measures pursued by the Government of the United States in relation to the violation of our neutral rights, and more especially to the outrageous attack on the American Frigate Chesapeake.
                     Resolved, That in the present state of our Commercial relations, when the proclamations and decrees of the belligerents of Europe impede the progress of our mercantile pursuits in almost every part of the World; WE consider the imposing of the Embargo a wise and highly expedient measure; and from its impartial nature, calculated to secure to us the blessings of Peace.
                     Resolved, That in the convulsed state of the civilized world, when a war of exterminating aspect spreads its destructive consequences over Nations remote from the scene of its immediate fury, and when the experience of former ages affords no assistance in calculating its effects or duration; that WE repose with the highest confidence in the Wisdom and Patriotism of the National Government to avert from us, if possible, the impending danger; or, in the event of encountering it, to direct our energies with a spirit and decision becoming the Rulers of a free and Sovereign People.
                     
                     In the House of Representatives, Jany. 28, 1808, 
                     Read and Passed 
                     
                         Sent up for Concurrence
                                                
                            
                            Perez Morton, Speaker.
                        
                     
                        In Senate, February 5th, 1808.
                        Read and Passed in Concurrence with Hon. House
                                             
                     
                            Saml. Dana Prest.
                            
                        
                     
                        February 8th, 1808,
                        Approved,
                                             
                     
                            James Sullivan
                            
                        
                  
                        
                    